Citation Nr: 1634567	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-34 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, as secondary to the service-connected right ankle synovial chondromatosis, with degenerative arthritis disorder.

2.  Entitlement to service connection for right ankle nerve damage, as secondary to the service-connected right ankle synovial chondromatosis, with degenerative arthritis disorder.

3.  Entitlement to service connection for left ankle nerve damage, as secondary to the service-connected right ankle synovial chondromatosis, with degenerative arthritis disorder.

4.  Entitlement to a rating in excess of 20 percent for right ankle synovial chondromatosis, with degenerative arthritis.

5.  Entitlement to a rating in excess of 10 percent for left ankle synovial chondromatosis, with degenerative arthritis.

5.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip wound.

6.  Entitlement to a total rating for compensation purposes based upon individual unemployability.


REPRESENTATION

Appellant represented by:	James M. McElfresh, Agent


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from March 1995 to November 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011, February 2012, November 2013, and November 2014 rating decisions of the VA Regional Office (RO) in Salt Lake City, Utah.  

The Board observes that correspondence received in July 2016 indicates that the appeal for one or more issues had been withdrawn in writing one month ago.  However, aw review of the evidence does not include any written withdrawal; it is not clear to the Board which appeal this correspondence pertains to.  Consequently, the Board considers that the issues listed on the first page are on properly on appeal.  

All of the issues except for compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip wound are addressed in the Remand portion of the decision below.

FINDING OF FACT

The evidence of record does not establish that the Veteran failed to give informed consent for left hip surgery, or that he has any additional disability related to that surgery that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing reasonable care; or, that any additional disability was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip wound as a result of VA medical treatment have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under VA laws and regulations, when a veteran incurs additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  In determining that an additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent. 

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. §§ 3.361(d)(2), 17.32.

The Veteran contends that he incurred additional disability, including an infection, as a result of VA surgery on his left hip.

VA medical records show that the Veteran had surgery to remove a soft tissue mass from his left hip on February 28, 2014.  A consent form for that surgery, signed by the Veteran, shows that the potential benefit was "knowing what the mass is."  It also shows that known risks and side effects "include, but are not limited to: pain, infection, nerve/vessel damage, repeated procedures, anesthesia."  The consent form further shows that the alternative to the procedure was "doing nothing."  Treatment records pertaining to the procedure do not show that there were any complications during the surgery.

Records in March 2014 show that the Veteran developed a hematoma following the surgery and that the wound became infected.  The initial record shows that the Veteran's wound started bleeding from the incision three days later, as well as turned black and blue over the groin to scrotum.  The Veteran underwent incision and drainage of the wound.  A March 2014 record shows that the impression was "other specified surgical operations and procedures causing abnormal patient reaction, or later complication, without mention of misadventure at time of operation."  

A VA medical opinion was obtained in May 2015.  The examiner discussed the pertinent evidence pertaining to the February 2014 surgery and follow-up treatment of the wound and infection.  The examiner opined that there was no evidence that the treatment the Veteran received in connection with his left hip wound infection status post mass removal was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care, medical or surgical treatment, or examination.  The examiner reported that the Veteran did have surgery, which appeared to have been uncomplicated, but developed a post-operation hematoma, which eventually began to drain, became infected, and required reoperation for drainage and debridement.  The examiner opined that while that was an "unfortunate" event, it was noted and consented to by the Veteran in advance as a possible complication of surgery, and was a well-known occasional result.  The examiner concluded that it appeared to have been appropriately diagnosed, treated, and recovered from.  

Based on a review of the evidence, the Board concludes that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip wound is not warranted.  Although the evidence shows that the Veteran developed a hematoma and infection following VA surgery for the excision of a left hip mass on February 28, 2014, the evidence fails to show that such was due to VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or that it was an event that was not reasonably foreseeable.

No medical professional has provided an opinion indicating that VA was careless, negligent, lacked proper skill, erred in judgment, or had similar instance of fault in excising the Veteran's left hip mass in February 2014.  As discussed above, the treatment records pertaining to such surgery do not show that there were any complications during the surgery.  Additionally, one of the March 2014 treatment records specifically indicates that there was no "misadventure at time of operation."   Furthermore, the records concerning the treatment of the hematoma and infection also do not show that they developed as a result of any fault on VA's part in performing the February 2014 surgery.  The only medical opinion of record, that of the May 2015 examiner, shows that the Veteran did not incur additional disability as a result of the VA being careless, negligent, lacking proper skill, erring in judgment, or similar instance of fault.  As such opinion was formed after reviewing the evidence, and is supported by a thorough rationale, the Board accords it great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  It is also uncontradicted. 

Moreover, no medical professional has opined that the hematoma and infection were not reasonably foreseeable.  As discussed above, the signed consent form prior to the excision specifically includes infection as a known side effect.  Consequently, the Veteran was aware of the fact that an infection could result from the surgery and still elected to proceed with the surgery.  Additionally, the VA examiner opined that it was a well-known occasional result.  The Board again accords this opinion great probative value.  Id.  It is likewise uncontradicted.  

In this case, as discussed above, the evidence fails to show that the left hip mass excision performed by VA in February 2014 was careless, negligent, lacked proper skill, was an error in judgment, or there was similar instance of fault on VA's part, or that the proximate cause of the Veteran's hematoma and infection was an event that was not reasonably foreseeable.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip wound.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip wound is denied.  See 38 U.S.C.A §5107.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a left hip wound is denied.


REMAND

A remand is necessary for the remaining issues.  Regarding the issue of service connection for a right foot disorder, the evidence shows that the Veteran injured his right great toe in 2012, resulting in a joint fusion surgery.  The Veteran has not been afforded a VA examination to determine whether his service-connected bilateral ankle disabilities caused or aggravated his right foot injury.    

As for the other service connection and increased rating claims, these issues were remanded in March 2015 partly to provide the Veteran with VA examinations.  The Board directed that in the event that the Veteran did not report for an examination, documentation must be obtained that showed that notice scheduling the examination was sent to the last known address.  The Veteran was scheduled for examinations in August 2015, but did not report.  Although a May 2015 letter to the Veteran informing him that he would be scheduled for examinations is of record, actual notice from the VA Medical Center (VAMC) scheduling the examinations is not.  Consequently, the Board's remand directives were not complied with and another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the Veteran should be afforded another opportunity to report for any scheduled examinations.  

As the issue of entitlement to a total rating based on individual employability due to service-connected disability (TDIU) is inextricably intertwined with the issues being remanded, it must also be remanded.  Harris v Derwinski, 1 Vet App 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and his representative to determine if the issues being addressed in this Remand were previously requested to be withdrawn.  If so, the Veteran or his representative must submit a written statement to the RO specifically indicating which issues are being withdrawn. 

2.  ONLY IF THE ISSUES ARE NOT WITHDRAWN, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of his response, the RO must obtain and associate with the claims file the Veteran's updated treatment records from the VAMC in Salt Lake City, Utah.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  ONLY IF THE ISSUES ARE NOT WITHDRAWN, the Veteran must be afforded the appropriate VA examination for his right foot and bilateral ankle service connection claims.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

The appropriate examiner must indicate whether any currently or previously diagnosed right foot, left ankle nerve and/or right ankle nerve disorders are due to or aggravated by the service-connected left and/or right ankle degenerative arthritis disorders.  For the ankle nerve disorders, the examiner must also provide an opinion as to whether the Veteran's symptoms, to include numbness of the left and right ankles, is a symptom of a separate and distinct disorder from the Veteran's service-connected left and right lower extremity radiculopathy, or is a symptom of his service-connected left and right lower extremity radiculopathy.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  ONLY IF THE ISSUES ARE NOT WITHDRAWN, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected left and right ankle degenerative arthritis disorders.  The electronic claims file must be made available to the examiner.  All indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the service-connected left and right ankle degenerative arthritis disorders that address active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions.  The examiner must also indicate whether the limitation of motion for the left and right ankle is moderate or marked.  The examiner must indicate whether the Veteran's left and/or right ankle disorder(s) is manifested by ankylosis, in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and ten degrees; or in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  The examiner must evaluate any scar that may be present.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left and/or right ankle degenerative arthritis disorders

5.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

7.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


